Citation Nr: 1118547	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  04-30 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which granted an increased rating to 30 percent for PTSD, effective April 29, 2002.  The Veteran appealed, stating he warranted a higher evaluation.

In March 2008, the RO granted a 50 percent evaluation, effective May 5, 2000.  The Veteran stated he wanted an evaluation in excess of 50 percent.  

In July 2009, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In October 2009, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

The issue of entitlement to a total rating for compensation based upon individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or symptoms that resemble that severity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2002, prior to the date of the issuance of the appealed rating decision.  The Veteran was informed of the applicable diagnostic criteria in the January 2003 rating decision on appeal (where the RO awarded the Veteran a 30 percent evaluation and provided him with the criteria for a 50 percent evaluation) and the July 2004 statement of the case (where the RO provided the Veteran with the criteria for all evaluations for PTSD).  An October 2009 letter provided further notification pursuant to Dingess.  The RO readjudicated the claim in March 2008 and February 2010 Supplemental Statements of the Case.  Thus, any timing error as to providing the Veteran with notice of the rating criteria was cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the undersigned Acting Veterans Law Judge discussed the types of evidence and findings needed to support the Veteran's claim during the July 2009 Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment described by the Veteran.  For example, VA obtained VA medical records dated from 2000 to the present, the Social Security Administration records, and the Vet Center records.  Additionally, the Veteran was afforded multiple VA examinations that were fully adequate for the purposes of ascertaining the symptoms and severity of the service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board had remanded the claim in October 2009 to obtain the Social Security Administration records and more recent VA medical records and provide the Veteran with an examination.  The RO obtained the VA and Social Security Administration records and provided the Veteran with an examination in December 2009.  Accordingly, there has been full compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis-Increased Rating

The Veteran asserts that the symptoms associated with PTSD warrant a higher evaluation than 50 percent.  At the July 2009 Board hearing, the Veteran's representative argued that the Veteran's symptoms more closely resembled those that fall under the 70 percent evaluation.  He stated the Veteran had difficulty establishing work, school, and social relationships because the Veteran was withdrawn and avoided others.  He noted the Veteran had been divorced several times.  The Veteran testified he last worked in 1995 due to physical and mental problems.  He stated he had problems getting along with people and difficulty with communicating.  He described himself as getting irritated and upset easily.  The Veteran testified he had been married two times and felt that his PTSD symptoms caused both divorces because he had difficulty getting along with his wives.  When asked whether he had panic attacks, the Veteran stated he would get nervous and start "shaking."  The Veteran denied ever being hospitalized for a nervous breakdown.  He noted that he would go a couple of days without shaving or showering occasionally.  The Veteran stated he had two disabled veteran friends that he would talk to on a regular basis.  He stated that other than that, he had no close friends.  He testified he had stopped receiving regular treatment for PTSD because he was not comfortable. 

The undersigned asked the Veteran about suicidal thoughts.  The Veteran stated he had not had any suicidal thoughts in the last 18 months.  He stated he was satisfied with the December 2007 VA examination.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the rating criteria for PTSD, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
 
A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), page 32).  A GAF of between 31 to 40 is defined as "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work, school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.).  A GAF score of between 41 and 50 (which falls into the range of 41-50) is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of between 51 and 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of between 61 and 70 is defined as "Some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  
 
While the Rating Schedule indicates that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on global assessment of functioning scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of functioning scores are but one factor to be considered in conjunction with all the other evidence of record.

After having carefully and thoroughly reviewing the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for PTSD.  Specifically, the Veteran's overall symptoms do not rise to the severity of what the 70 percent criteria contemplate.  In this regard, the evidence shows that the Veteran's speech has been consistently logical and relevant throughout the appeal.  See March 2001, August 2001, January 2002, June 2002, August 2002, September 2002, October 2002, March 2003, August 2003, December 2003, August 2004, September 2004, November 2004, August 2005, December 2007, July 2008, and December 2009 VA medical records; January 2003 and September 2003 Vet Center records.  In these records, examiners consistently noted that the Veteran's speech was relevant and coherent.  In the January 2003 Vet Center record, the examiner noted that the Veteran socialized well and expressed himself appropriately.  There is no evidence of the Veteran having illogical, obscure, or irrelevant speech throughout the appeal period, which includes the July 2009 hearing before the undersigned.  There, the undersigned had an opportunity to observe the Veteran, and his testimony was entirely relevant to the issue on appeal.

As to suicidal ideation, the Veteran has both denied suicidal thoughts and admitted to passive suicidal thoughts during the appeal period.  For example, in May 2000, March 2001, August 2001, January 2002, June 2002, August 2002, September 2002, October 2002, March 2003, August 2003, September 2003 December 2003, August 2004, September 2004, November 2004, August 2005, March 2006, December 2007, and July 2008, the Veteran denied suicidal thoughts.  See VA medical and Vet Center records.  At the July 2009 Board hearing, the Veteran specifically denied any suicidal thoughts for the past 18 months.  He reported some passive suicidal thoughts in November 2002 and December 2009, but no intent or plan.  The Veteran has never reported suicidal ideation where he has indicated a plan to commit such act, and the notation of extremely infrequent "thoughts" falls well short of being commensurate to suicidal ideation.  Certainly, this notation is an insufficient basis for granting a 70 percent evaluation.  

As to obsessional rituals, which interfere with routine activities, the Board finds only one report of such symptoms.  In September 2004 and December 2007, the VA examiner stated that obsessional rituals were "absent."  See VA examination reports.  In December 2009, the examiner noted that the Veteran would walk through the house about twice a night to make sure everything was safe.  Even accepting that he does this two times a night, it would not appear to interfere with routine activities.  It is one thing to check to make sure everything is safe multiple times a day, but two times a night would not appear to interfere with routine activities.  The other evidence of record (covering a period of more than 10 years) fails to show obsessional rituals that interfere with routine activities.

As to near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the examiner stated that panic attacks were absent in the September 2004 and December 2007 VA examination reports.  At the July 2009 Board hearing, the Veteran testified that he would get nervous and start shaking.  The evidence throughout the appeal shows the Veteran is able to function independently.  He lives in his mother's house by himself.  He is able to take care of himself and run errands on a regular basis.  For a period of time, he was being seen regularly at VA for treatment for PTSD and was functioning on the whole.  Examiners would note the Veteran was depressed at times, but would make findings that he was not depressed.  Oftentimes, he was described as not being in acute distress.  At the December 2009 VA examination, the Veteran reported he had panic attacks approximately two to three times a month, where he would get upset and his breathing would get hard.  This frequency is contemplated by the 50 percent evaluation (panic attacks more than once a week).  Such description is not indicative of near-continuous panic.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has near continuous panic or depression that affects his ability to function.  

Throughout the appeal, the Veteran has consistently reported that he has not had a physical fight with anyone for years.  For example, in August 2002, the examiner noted the Veteran was open to learning the cause of his anger and ways to appropriately manage it.  See Vet Center treatment record.  In November 2002, he reported he used to get into fights but had been more able to control his impulses and temper.  See VA examination report.  In September 2004, the examiner stated the Veteran was not a threat to himself or others.  See VA examination report.  This was also stated in the December 2007 VA examination report.  The Board finds the preponderance of the evidence is against a finding of impaired impulse control.

There is no evidence whatsoever of spatial disorientation.  Every time the Veteran has been examined, the examiners have found the Veteran to be oriented.  See May 2000, March 2001, August 2001, January 2002, June 2002, August 2002, September 2002, October 2002, March 2003, August 2003, December 2003, April 2004, August 2004, September 2004, November 2004, August 2005, March 2006, December 2007, July 2008, and December 2009 VA medical records and September 2003 Vet Center treatment record.  This is evidence against spatial disorientation.

The preponderance of the evidence is against a finding that the Veteran's personal appearance and hygiene are neglected.  For example, examiners consistently noted that the Veteran's appearance was appropriate.  See March 2001, August 2001, January 2002, June 2002, August 2002, September 2002 October 2002, March 2003, August 2003, August 2004, November 2004, August 2005, and December 2007 VA medical records and September 2003 Vet Center record.  The Board is aware that in September 2004, the examiner stated the Veteran's appearance and hygiene were not appropriate and showed signs of neglect, including disheveled appearance.  In December 2009, the examiner noted the Veteran was casually dressed but with disheveled clothes, although when asked if the Veteran had the ability to maintain minimum personal hygiene, the examiner wrote, "Yes."  Thus, in 10 years, the Veteran was described as having neglectful hygiene on one occasion.  The one-time clinical finding of neglect of personal hygiene, in other words, meeting one of the criteria in the 70 percent evaluation, is contemplated by the 50 percent evaluation.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.").  The Board cannot find that a one-time finding of neglect of personal hygiene over a 10-year period to be indicative of the Veteran meeting this criteria of the 70 percent evaluation.  The Board finds the preponderance of the evidence is against a finding of neglected personal appearance and hygiene.

The Veteran has reported being married two times.  He talks to his two sisters and sees his daughter on a weekly basis.  He sees his son a couple of times a month.  He has two disabled veteran friends.  When the Veteran's mother became ill and was hospitalized, the Veteran expressed fear of her dying.  Thus, while the Veteran has difficulty in establishing and maintaining effective relationships (which is contemplated by the 50 percent evaluation), the preponderance of the evidence is against a finding that the Veteran is unable to establish and maintain effective relationships.  

As to difficulty in adapting to stressful circumstances, in the December 2009 VA examination report, the examiner noted that the Veteran had established a relatively stable level of functioning without psychotropic medications or mental health follow up.  The examiner noted that it was unlikely the Veteran would change his day-to-day functioning.  Even if the Board were to find this evidence to be indicative of difficulty adapting to stressful circumstances, there is a question of degree, and the noted stability of the Veteran's routine reflects that this evidence falls well short of establishing a 70 percent evaluation solely on the basis of such difficulty.

The Board notes that there is some discrepancy in the facts reported by the Veteran.  For example, in a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in July 2003, the Veteran stated he became too disabled to work in June 1995 and had been in receipt of Social Security benefits since 1995.  However, the Social Security Administration records show that the Veteran reported he was last able to work in October 1996-more than one year after he reported to VA he was unable to work.  This is an inconsistent statement by the Veteran.

Additionally, and more importantly, the Social Security Administration records show that the Veteran had been denied benefits back in 1996, yet the Veteran had written on his VA application that he was in receipt of Social Security benefits since 1995.  See Item # 16.  He wrote that fact in 2003.  Thus, accepting the fact provided by the Veteran in his VA application, the Veteran had been in receipt of Social Security benefits for approximately eight years.  However, the Veteran was not awarded Social Security Administration benefits until 2008.  See June 12, 2008, decision from Social Security Administration and June 28, 2008, letter to Veteran; see also July 2009 hearing transcript on page 8 (Undersigned asked the Veteran if he was receiving Social Security disability and Veteran responded, "Yes, sir.  I started drawing that last year."  Undersigned responded with, "So that's a fairly recent grant?"  Veteran replied, "Yes, sir.")  Thus, the fact provided by the Veteran in the VA application in July 2003 that he was in receipt of Social Security benefits since 1995 was false.  

The inconsistent and false facts reported by the Veteran significantly hurt his credibility, and the Board finds that his reports of symptoms to be questionably accurate.  For example, the Veteran had consistently denied having any hallucinations prior to his claim for increase, which was submitted in August 2002.  See May 2000, March 2001, August 2001, January 2002, June 2002 (two visits that month), and August 2002 VA medical records.  When examined in connection with his claim for increase, he reported "near hallucinatory perceptions."  Subsequently, he consistently denied any hallucinations.  See March 2003, August 2003, December 2003, August 2004, September 2004, November 2004, August 2005, March 2006, December 2007, and December 2009 VA medical records.  It is questionable that he would report near hallucinatory perceptions during a compensation and pension examination right after he filed his claim for increase, but consistently deny any such symptoms both before and after the examination.  As a result of the inconsistent and false statements by the Veteran, the Board has accorded his reports of symptoms lessened probative value.  

The Veteran's GAF scores throughout the appeal have ranged from 40 (one time) to 65.  This range contemplates a psychiatric disorder that ranges from mildly to severely disabling.  To the extent that the Veteran's PTSD symptoms encompass serious symptoms, these symptoms have been described above and are fully contemplated by the assigned 50 percent evaluation.  The Board is aware that, given specific descriptions cited in the DSM-IV, the GAF score of 40 and the scores between 41 and 50 may represent an inability to work.  The balance of evidence, however, shows that the Veteran's PTSD, in and of itself, has not precluded employment.  The Veteran has not alleged that his inability to work is due solely to PTSD.  Rather, he has alleged that his inability to work is due to both physical problems and PTSD symptoms.  In the December 2009 VA examination report, the examiner was asked if the Veteran had total occupational and social impairment due to PTSD, and he stated, "No."  No medical professional has attributed the Veteran's inability to work solely to PTSD.  The Veteran was awarded Social Security Administration disability benefits for both physical disabilities and PTSD, and the "primary diagnosis" was "Disorders of Back."  The Board does not find that the evidence supports a finding that the Veteran's disability picture more nearly approximates the symptoms under the 70 percent evaluation.  See 38 C.F.R. §§ 4.7, 4.21.  

The Board is aware that the symptoms listed under the 70 percent evaluation are examples of the types and degree of symptoms that would warrant a 70 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the criteria described under the 70 percent evaluation indicate a more serious level of disability than the Veteran has demonstrated throughout the appeal period.  In reading through the criteria for the 70 percent evaluation, they contemplate a person who is not necessarily in touch with reality, at least at times.  Suicidal ideation, obsessional rituals, illogical speech, near continuous depression, impaired impulse control, spatial disorientation, neglect of personal appearance, difficulty in adapting to stressful circumstances, and inability to establish and maintain relationships are rather severe symptoms.  

In considering the Veteran's symptoms that do not involve those particular symptoms, they are not found to be as severely disabling as those that fall under the 70 percent evaluation.  Multiple examiners have stated the Veteran has good eye contact and has an affect that is appropriate and responsive.  See March 2001, August 2001, January 2002, June 2002, August 2002, September 2002, October 2002, March 2003, August 2003, December 2003, August 2004, November 2004, March 2006, and July 2008 VA medical records.  Examiners have consistently reported the Veteran does not have any homicidal ideation, delusions, or disorganized thoughts.  See May 2000, March 2001, August 2001, January 2002, June 2002, August 2002, September 2002, October 2002, March 2003,August 2003, December 2003, August 2004, September 2004, December 2007, and December 2009 VA medical records and September 2003 Vet Center record.  His thought processes have been described as goal oriented.  See June 2002 and April 2004 VA medical records.  Only some of the clinical findings show an abnormal affect, although that is contemplated by the 50 percent evaluation.  There is no difficulty in understanding complex commands.  See September 2004 VA examination report.

The Veteran's disability is now 50 percent disabling, and the Board finds that such is the appropriate evaluation.  For example, examiners have noted an abnormal affect.  There is no evidence of circumstantial, circumlocutory or stereotyped speech.  When the Veteran reported panic attacks, he did not report panic attacks occurring more than once a week.  The Veteran has reported having difficulty in understanding complex commands (although some examiners stated the Veteran did not have difficulty in understanding complex commands).  Examiners have reported the Veteran's judgment to be between less than fair to "not impaired."  In the December 2007 VA examination report, the examiner stated that the effect of the Veteran's symptoms on his daily functioning was moderate and that all of the Veteran's symptoms were responsive to therapy and treatment.  The Veteran has disturbances of motivation and mood and difficulty in establishing and maintaining effective work relationships.  These symptoms are indicative of a 50 percent evaluation and no higher.  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The symptoms presented by the Veteran's PTSD are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is evidence throughout the appeal that the Veteran's PTSD did not necessitate any hospitalization.  The 50 percent evaluation contemplates severe interference with employment.  The Board finds the preponderance of the evidence is against a finding that a referral of this claim for extraschedular consideration is warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As such, entitlement to an evaluation in excess of 50 percent for PTSD, is denied.  The Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart during this period.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not otherwise for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.


REMAND

In a February 2005 rating decision, the RO denied entitlement to a total rating for compensation based upon individual unemployability.  The Veteran did not appeal the decision.  However, since the February 2005 rating decision, VA has received the records from the Social Security Administration, which show that such agency determined the Veteran was unable to work due, in part, to PTSD.  The Board finds that receipt of this additional evidence raises consideration of a total rating for compensation based upon individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability).  This claim must be remanded, however, as it has not been newly developed by the RO; notification and adjudication consistent with VA regulations is required prior to a Board determination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be issued a letter consistent with the notice requirements of 38 C.F.R. § 3.159(b) as to the TDIU claim.  This letter must address the criteria for entitlement to TDIU, the types of evidence that may establish the benefit, the relative duties of VA and a claimant in obtaining such evidence, and VA's practices in assigning disability ratings and effective dates for those ratings.

2.  Then, after conducting any additional development deemed warranted, the claim for entitlement to TDIU must be adjudicated.  If the determination is unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


